Pannell, Judge.
The evidence adduced at the hearing on the employee’s claim for compensation was sufficient to authorize the finding of the hearing director, adopted and approved by the Board of Workmen’s Compensation, that the disability of the employee was caused by a non-job-connected injury received while the employee was digging a ditch at his home. Award denying compensation was demanded by this finding of fact, irrespective of whether the evidence also demanded a finding that the statute of limitation for filing a claim for workmen’s compensation was tolled by the actions of the insurer. The judge of the superior court did not err in affirming the award on appeal.

Judgment affirmed.


Hall, P. J., and Quillian, J., concur.